DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  "the substantially planar uppermost surface” should read as either “the uppermost surface” or “the uppermost surface is substantially planar”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require a limitation of “a dark space is formed above the upwardly facing surface proximate the central region between the upwardly facing surface and the outermost peripheral portion of the substrate”. There is no support in the Specification for this limitation. Claims 2-13 and 16-19 are also rejected as depending on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 (dependent on amended claim 1) requires similar limitations as claim 1, and thus does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 10-11, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al (US 2014/0268479).
With respect to claim 1, West discloses in fig. 1 method of depositing a film on a substrate [101] using a DC magnetron sputtering process in an apparatus (i.e. chamber) [100] for depositing the film on the substrate [101] positioned therein on an uppermost surface of a substrate support [124] (para 0014-0015 and 0024-0025), wherein the DC magnetron sputtering process uses a power supply device [117] for supplying an electrical bias to cause ions to bombard the substrate [101] (para 0016, 0019, 0022 and 0024-0025). Figs. 1-2 depict the central region [230] comprises a plateau above the edge region, wherein the plateau defines the uppermost surface, and the substrate support [124] comprises a diameter (i.e. central region) [230] surrounded by an edge region, the edge region having an upwardly facing surface, and the central region [230] being raised with respect to the edge region (para 0026-0028), wherein figs. 1-2 further depict the substrate [101] positioned on the central portion [230] of the substrate support [124] such that a portion of the substrate ]101] both overlays and is spaced apart from the edge region. Fig. 1 further depicts the substrate [101] positioned on the substrate support [124] and has a central portion that is disposed in contact with the plateau of the substrate support [124], and an outermost peripheral portion overlays and extends beyond an innermost portion of the edge region of the substrate support [124], wherein there is no direct contact between the outermost peripheral portion of the substrate [101] and the edge region of the substrate support [124], with the outermost peripheral portion of the substrate [101] completely spaced apart from the substrate support [124]. Since fig. 1 shows the outermost peripheral portion of the substrate [101] extends over the upwardly facing surface of the edge region to form a gap therebetween, the gap is considered as a “dark space” that is proximate the central region of the substrate support [124].
With respect to claims 6 and 7, West further discloses at para 0024 the power supply device [117] that supplies the electrical bias is “An RF power supply 117A-B [that] may be coupled to the substrate support 124 in order to induce a negative DC bias on the substrate 101. In addition, in some embodiments, a negative DC self-bias may form on the substrate 101 during processing.”
With respect to claim 8, West further depicts in fig. 1 the substrate [101] extends beyond an innermost portion of the edge region.
With respect to claim 10, West further depicts in fig. 1 the chamber [100] comprises an interior volume (i.e. process space) [120] (para 0016).
With respect to claims 18 and 19, West further depicts in fig. 1 the plateau defines the substantially planar uppermost surface of the substrate support [124] against which the substrate [101] lies, wherein the substrate [101] is a planar substrate that contacts an entire width of the plateau of the substrate support [124].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 2014/0268479) as applied to claim 1 above, and further in view of Desideri et al (Aluminium Nitride Films on Glass).
With respect to claims 2-4, the reference is cited as discussed for claim 1. However West is limited in that while material from the target [166] is deposited on the substrate [101] to form the film using one or more process gases (fig. 1; para 0021 and 0023), materials of the target [166] and types of process gases are not specifically suggested.
Desideri teaches in II. EXPERIMENTAL DEVICES a similar DC magnetron sputtering process of West, with Desideri teaching using a chamber to deposit an aluminum nitride (AlN) film on a substrate from a target of Al sputtered with process gases comprising a mixture of Ar and N2 (II. EXPERIMENTAL DEVICES), wherein depending on the mixture and pressure in the chamber, the AlN film has a (002) orientation (IV. DISCUSSION). Desideri cites the advantage of the target of Al and mixture of Ar and N2 as obtaining a preferred crystal orientation of the AIN (Abstract).
It would have been obvious to one of ordinary skill to use the target of Al and mixture of Ar and N2 to deposit AlN taught by Desideri as the material of the target and process gases of West since West fails to specify a particular material for the target and types of process gases, and one of ordinary skill would have a reasonable expectation for success in making the modification since Desideri has shown success in DC magnetron sputtering AIN films similar to the DC magnetron sputtering process of West to obtain a preferred crystal orientation.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 2014/0268479) as applied to claim 1 above, and further in view of Akiyama (US 2012/0325649).
With respect to claims 2 and 5, the reference is cited as discussed for claim 1. However West is limited in that while the process is directed to sputter depositing films for LED or MEMS (para 0003), films of bimetallic nitrides are not specifically suggested.
Akiyama teaches a sputtering process for forming a film for MEMS on a substrate while maintaining the substrate at a temperature range of 5-450oC (Basic-Abstract), wherein the film comprises sputter depositing a bimetallic nitride of aluminium scandium nitride (Basic-Abstract).
It would have been obvious to one of ordinary skill in the art to sputter deposit aluminium scandium nitride as taught by Akiyama for the DC magnetron sputtering process of West to yield the predictable result of forming a film for MEMS.
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 2014/0268479) as applied to claim 1 above, and further in view of Kaneko (JP No. 02011761).
With respect to claim 9, the reference is cited as discussed for claim 1. However West is limited in that rotating the substrate is not suggested.
Kaneko teaches in fig. 1 rotating a substrate (i.e. object) [11] during film deposition that faces a target [8] on a backing plate [5] that forms a cathode via DC power supply [7] with magnets [9] disposed outside a chamber. Kaneko cites the advantage of the rotating the substrate as improving uniformity of film thickness and efficiency of utilizing a sputter target [8] (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate to rotate the substrate as taught by Kaneko during the depositing of West to gain the advantages of improving uniformity of film thickness and efficiency of utilizing a sputter target of West.
With respect to claims 11 and 12, West further depicts in fig. 1 the DC magnetron sputtering process is performed by a DC magnetron comprising a target (i.e. cathode) [166] disposed within the chamber [100] above the substrate [101], a DC power supply [168] connected to the cathode [166] and magnets adjacent a back surface of the cathode [166] (para 0024-0025). West also discloses the DC power supply [168] is controllable, which encompasses pulsing DC power.
However West is limited in that while fig. 1 depicts the target [166] in the chamber [100] and attached to a power supply with a magnetron (para 0025), a backing plate attached to the target with the magnetron outside the chamber is not specifically suggested.
Kaneko teaches in fig. 1 a target [8] on a backing plate [5] that forms a cathode via DC power supply [7] with magnetron [9] disposed outside a chamber. Kaneko cites the advantage of the target within the chamber attached to a backing plate to form a cathode and magnets outside the chamber as improving uniformity of film thickness and efficiency of utilizing a sputter target [8] (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the target, backing plate, and magnets as taught by Kaneko into West to gain the advantages of improving uniformity of film thickness and efficiency of utilizing a sputter target of West.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 2014/0268479) as applied to claim 1 above, and further in view of Burgess (US 2012/0325649).
With respect to claim 13, the reference is cited as discussed for claim 1. However West is limited in that while the substrate support [124] contains ceramic and/or aluminum for maintaining cooling and configured for operating at a low temperature (para 0027 and 0031), a specific temperature is not suggested.
Burgess teaches a DC magnetron sputtering process (abstract; para 0021), similar to the DC magnetron sputtering process of West. Burgess further depicts in fig. 1 a cathode target [12] facing a wafer (i.e. substrate) on a substrate support [11] (para 0021), wherein the substrate support [11] comprises aluminium and is configured for a temperature range of 100-450oC (para 0023). Burgess cites the advantage of the substrate support being configured for the temperature range as providing effective cooling of the substrate in a high temperature process without the need for gas backside cooling or mechanical clamping (para 0024).
It would have been obvious to one of ordinary skill in the art to have the substrate support of West be configured for the temperature range of 100-450oC as taught by Burgess to gain the advantage of providing effective cooling of the substrate in a high temperature process without the need for gas backside cooling or mechanical clamping.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 2014/0268479) as applied to claim 16 above, and further in view of Gondhalekar et al (US Patent No. 6,682,603).
With respect to claims 16 and 17, the reference is cited as discussed for claim 1. However West is limited in that while fig. 1 depicts the substrate support [124] has a height of a step from the edge region to the central region, and a ratio of a diameter of the plateau of the central region to a diameter of the edge region, a specific ratio and height are not specifically suggested.
Gondhalekar teaches in fig. 4 a substrate [17] on a substrate support [18], wherein the substrate support [18] has an electrical bias signal applied via power supply, wherein the substrate support is usable in either a CVD or sputtering apparatus (abstract; col. 10, lines 19-32; col. 14, lines 12-22), wherein figs. 4-5 depict the substrate support [18] comprises a central upper surface portion (i.e. central region) [106] having a plateau surrounded by a peripheral upper surface portion (i.e. edge region) [108] having an upwardly facing surface, the central region [106] being raised with respect to the upwardly facing surface of the edge region [108], with the substrate [17] disposed in direct contact with the central portion [106] while overlaying the edge portion [108] with no direct contact between the substrate [17] and edge region [108] (col. 10, lines 33-52). Gondhalekar depicts in figs. 4-5 further depict a “shoulder or “step” leading from the edge region [108] to the central region [106] (col. 10, lines 42-52), wherein the step extends a distance [Y] from the central region [106] to the edge region [108] of ~0.128 mm, or in a range of ~0.128 to ~3 mm, (col. 10, lines 42-52; col. 13, lines 21-25), with the distance (i.e. height) [Y] also being optimizable to determine uniformity of an electric field existing over peripheral regions of the substrate [17] during processing (col. 11, lines 61-65). Figs. 4-5 also depict a diameter (i.e. 2*[R]) of the plateau of the central region [106] to a diameter (i.e. 2*[R] + 2*[X]) of the edge region [108], with [R] being a substrate diameter and [X] being an extension distance (col. 10, lines 42-52; col. 12, lines 59-67), wherein an embodiment teaches the substrate diameter is 200 mm or 300 mm, the central region [106] has a radial distance of ~96 mm, and the extension distance [X] being ~29 mm (col. 2, lines 51-54; col. 12, lines 59-67), resulting in a ratio of (2*96) / (2*96 + 2*29) = ~0.768, with the extension distance [X] being optimizable of increasing the extension distance [X] to increase to determine uniformity of an electric field existing over peripheral regions of the substrate [17] (such as a 300 mm substrate) during processing (col. 11, lines 61-65; col. 12, lines  col. 13, lines 8-18), which decreases the ratio to less than ~0.768, with it being held that in the case where the claimed ranges (ratio of 60/194=0.309 to 114/194=0.587) “overlap or lie inside ranges (ratio less than ~0.768) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I). Gondhalekar also teaches that ‘a detachable shield [110] can be disposed on edge region [108]’ (abstract; col. 10, lines 55-59; col. 11, lines 1-5), with the term ‘can’ considered to mean that the ‘detachable shield [110]’ is not necessary, and therefore optional. Gondhalekar cites the advantages of the height of the step as enhancing process performance by reducing electric field edge effects as well as improving directional distribution of ions traveling to the substrate [17] (abstract).
It would have been obvious to one of ordinary skill in the art to use the diameters of the central and edge regions and the height of the step as taught by Gondhalekar as the specific diameters and height of West to gain the advantages of enhancing process performance by reducing electric field edge effects as well as improving directional distribution of ions traveling to the substrate. In addition it would have been obvious to one of ordinary skill in the art to incorporate the diameters of the central and edge regions and the height of the step taught by Gondhalekar as the diameters of the central and edge regions and the height of the step of West since West fails to specify specific diameters and height, and one of ordinary skill would have a reasonable expectation for success in making the modification since Gondhalekar has shown these diameters and height to be usable in a sputtering apparatus comprising a similarly designed substrate support of West.

Response to Arguments
Applicant’s Remarks on p. 5-8 filed 9/22/2022 are addressed below.

112 Rejections
Claim 1 has been amended to clarify the “electrical bias” (with dependent claims 6 and 7 similarly amended); this previous 2nd paragraph rejection is withdrawn.

102 Rejections
On p. 5-6, Applicant argues that West does not teach the new limitation “a dark space is formed above the upwardly facing surface proximate the central region between the upwardly facing surface and the outermost peripheral portion of the substrate” as required by amended claim 1.
The Examiner respectfully disagrees. First, there does not appear to be support for this new limitation. Second, West does teach this new limitation in fig. 1 since the plasma [102] is limited to the space above the substrate [101] (para 0022), and thus dark spaces exists below where the plasma [102] is not located. West also shows in fig. 1 that a gap exists between the outermost peripheral portion of the substrate [101] and the edge region (proximate to detail [150]) of the substrate support [124], with this “gap” being the claimed “dark space” that is between the upwardly facing surface of the edge region and the outermost peripheral portion of the substrate [101]. Further in response to Applicant’s argument that the shields block plasma, the shields [105] are considered as optional by West (para 0016), with the shields [105] being used to prevent unwanted reaction between chamber components and the ionized process material, with the “ionized process material” being deposition material from the target [166], and not the plasma [120] located above the substrate [101]. Thus West teaches this new limitation required by amended claim 1.

103 Rejections
All other arguments on p. 6-8 to claims 2-5, 9, 11-13, and 16-17 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.


Double Patenting Rejections
The previous rejection is withdrawn since claim 20 has been incorporated into claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794